February 4, 2016Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Opportunity Funds- Dreyfus Natural Resources Fund1933 Act File No.: 333-344741940 Act File No.: 811-09891CIK No.: 0001111178Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 72 to the Registration Statement, electronically filed with the Securities and Exchange Commission on January 27, 2016.Please address any comments or questions to my attention at 412-236-7700.Sincerely,/s/ Joseph W. KulbackiJoseph W. KulbackiParalegal
